Title: To James Madison from the Citizens of Darlington District, South Carolina, 18 July 1812 (Abstract)
From: Darlington District, South Carolina Citizens
To: Madison, James


18 July 1812. Approve the declaration of war against Great Britain and report the following resolutions, “which were unanimously adopted.” “To avenge insult, and repel injury, is characteristic of a great and magnanimous people: To Suffer them with impunity, bespeaks pusillanimity, and invites to repetition. Great Britain compelled to acknowledge us independent, has always manifested towards us, a Spirit of hostility. No sooner than she had signed the treaty of Eighty three, than she determined to evade it; she retained the Post on the Lakes contrary to the express stipulations thereof, in order to let loose the Savage hordes upon us—repress the extension of our frontier Settlements, and if occasion presented, to be in a situation to make an easy descent upon these States. The carrying trade which promised much gain, we were forbid to enjoy in it’s full extent, whilst she traded direct from the West India Islands to the Continent of Europe, & her own dominions, we were obliged after purchasing in those Islands, to sail from thence to the United States—pay a specified duty—reship the commodity, before we could carry it to Europe; by means of which restriction, she expected that her merchants would have been enabled, to undersell us in the European market: Notwithstanding these difficulties the activity and enterprise of our merchants, soon surmounted all obstacles, and wealth in a few years afterwards was pouring her abundance into our land. Great Britain under the influence of a selfish policy, grew alarmed at our growing prosperity, and determined it’s distruction. The opinions of Sheffield and Stevens, are reduced to practice, and rigidly enforced. The doctrines of her navigation laws, merely municipial regulations, are enlarged, and an effort is made, to abrogate the laws of Nations, and to make them a Substitute. She styles herself the mistress of the Ocean, & arrogantly assumes to herself the supremacy thereof. By her Orders in Council, [the] whole coast of a continent is blockaded, without the semblance of a force to effect it, and our commerce is forbid to approach it. The next year we are insultingly told, that we will be permitted to trade to places interdicted by her Orders, but we must under penalty of Condemnation, touch at her ports—pay the charges thereof, and purchase at immense cost a license from her to do so: Her rapacity not yet satisfied, the license is now withheld and condemnation awaits every American Sail that Whitens the Ocean. Our Vessels are now taken—carried into her ports and condemned, and with the same papers, or some that are forged, ordered to their places of Origina⟨l⟩ destination. Not content with making spoliations upon our Commerce, our personal rights are infringed—Our Seamen torn from the service of their employers—forced on board British Ships of War, and obliged to fight against their Country. Almost every wind that blows, wafts from Seas far & near, the complaints of our Countrymen thus cruelly enslaved. Frequently our Government have interfered to effect their liberation, but in Vain; few or none have ever been released: And unhappy men, if ever they dare to appeal to British Justice to regain their liberty, their Complaints are answered, not by consolation, but with Stripes and with insults. They not only injure us abroad, but approach our own coast—come within our own waters, and regardless of the laws either of nations or hospitality, harass our coasting trade—stop our Vessels—send some to Halifax for adjudication—fire upon others, and murder our Cit[i]zens. The murder of Pierce lies unatoned and unrevenged: A mere mockery of trial was had upon Whitby the perpetrator of the deed, in which Justice was insulted, the Just expectation of our Government disappointed, & Whitby so far from receiveing a punishment adequate to so flagrant an outrage, was acquited, honored & advanced. In time of peace national armed Vessels are regarded as part of terra firma, and as such held inviolable: notwithstanding this received & established opinion, in profound peace, and in the midst of professions of friendship, the Chesapeake a national armed Vessel, was attacked by a British armed vessel of superior force—Our Citizens were murdered, and O! degrading Spectacle, our seamen serving on board said Vessel, was upon beat of drum, and by order of a British Officer, paraded on board of our own Vessel, and Several of them were forcibly taken from our service. Had Great Britain paid a Just regard to her own character, and had promptly not only disavowed authorising the deed, but had tendered to this Government, a compensation & apology in some measure commensurate with the insult and injury, the transaction might have been regarded as the unauthorised act of an individual; but the want of a manifestation of such conduct on her part, induces a presumption, that Humphries acted on that occasion by her Orders. To this black catalogue of insults and injuries, our Government has manifested a moderation, unparalleled in the History of nations: Sensible that a State of neutrality, was most compatible with the happiness and prosperity of these States, it has uniformly, and impartially practized it; And under the influence of an ardent desire for the maintainance of peace, have made frequent advances to the British Government for the continuance of so desirable an object—presented to her attention the extent of our rights, and have remonstrated for years, though in vain, against their frequent infraction. To such representations, she has at some times insidiously opened the door of negotiation, (as in the Case of Erskines Arrangement) until she had obtain’d her wishes, then would disavow the deed—triumph in her degradation, and smile at our credulity in her plighted faith. At other times she would treat such advances & representations, with marked indifference, & insulting silence: And it is now in proof, that amidst all these professions of friendship, & regard for our national welfare, she was perfidiously plotting our destruction in the very bosom of our Country: Her secret agent Henry endeavoured to effect resistance to the laws of the land—set father against son, son against father, and stir up among us, that worst of all national evils, Civil War; in which nothing but faction, outrage & discord, would reign triumphant; And in which some aspiring chief might take advantage of the times—triump over the liberties of the people, & ascend to empire. The Yell of the Savage, mingled with the sighs of widows & orphans, is heard from beyond the mountains: Tis’ Britains deed; more cruel than the Savage foe, she excites them to murder our defenceless women & children: And finally we are told that unless we compel France, not only to rescind her decrees as they affect our commerce, but as they relate to other neutral States, so as to afford her an opportunity to send her manufactures to the French empire, we must not expect a repeal of her Orders in Council. At conduct so fraught with insult & injury, we can forbear no longer. Our patience is exhausted, & we are forced to resistance. Our honor and interest demands War, and our constituted authorities have decreed it against Great Britain & her dependencies.
“1st. Therefore Resolved, That honorable War, is preferable to the dishonorable and ruinous peace which we have suffered, & although we much deprecate the evils, which will necessarily result from war, we highly approbate the conduct of the General Government in having declared it.
“2d. Resolved, That in our opinion, the attack upon the Frigate Chesapeake was Just cause of War; it was War on the part of Great Britain; for we Know of no name but that of War, with which to characterize the conduct of a nation, that will attempt by force of Arms, to obtain from another a real or imaginary right.
“3d. Resolved, That the plea of Justification by Great Britain, of her Orders in Council, that she was obliged to injure us, an innocent & unoffending neutral, for the purpose of affecting her enemy, was as insulting to our understanding, as injurious to our interest.
“4th. Resolved, That unless France does us the Justice which we have a right to expect; we hope that our Government will assume as firm a stand against her, as against Great Britain; For the purpose of obtaining a redress of the grievancies which we have received from her, and that the Voice of prejudice and Calumny, may no longer dare to impeach the purity, & impartiality of our Councils.
“5th. Resolved, That we are determined to support our Government in its prosecution of the War against Great Britain, & if required against France.”
Conclude with three resolutions that praise JM for manifesting “a firmness and integrity of character, worthy the chief magistrate of a great people”; approve of the “firm & patriotic conduct” of their congressional representative, David R. Williams; and determine that the resolutions should be printed in the Carolina Gazette and copies sent to JM and their congressional delegate.
